Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 23, 2014

                                          No. 04-14-00264-CR

                                      EX PARTE Kyle MILLER

                                 Original Habeas Corpus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

       On April 21, 2014, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it is without jurisdiction to consider relator’s application for writ of habeas
corpus. Accordingly, relator’s petition for writ of habeas corpus is DISMISSED FOR LACK OF
JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on April 23rd, 2014.


                                                                   _____________________________
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2011CR5502, styled The State of Texas v. Kyle Miller, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.